PER CURIAM:
Jaylar Tassmall Byers appeals the district court’s order denying his motion for modification of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Byers, No. 3:00-cr-00137-FDW-6, 2007 WL 3346715 (W.D.N.C. Nov. 5, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*249fore the court and argument would not aid the decisional process.

AFFIRMED.